UNITED STATES DISTRIC'I` COURT
WES'I`ERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
EMERETTE HARRIS CASE NO. 6:18-CV-01024
VERSUS JUDGE ROBERT R. SUMMERHAYS
MAMOU E'I` AL MAGISTRATE JUDGE HANNA
MEMORANDUM RULING

 

Pending before the Court is a Moticn to Dismiss Penalty, Punitive, or Exemplary Damages
[Doc. Nc. 6] filed by Defendants, the Mamou Police Department and Robert McGee, Forrner Chief
of Police of the Town of Mamou. The motion is unopposed.f For the following reasons, the motion
is GRANTED.
I. Background

On August 9, 2018, Plaintiff Emerette Harris filed this lawsuit alleging Defendants are
liable under 42 U.S.C. § 1983 for the Violation of his rights under the Fifth, Eighth, Ninth and
Fourteenth Amendments to the United States Constitution. Plaintiff additionally asserts claims for
wrongful arrest, wrongful detention, and malicious prosecution under Louisiana state laW. Plaintiff
contends his constitutional rights Were violated When he was unlawfully “arrested and/or detained
on or about February 7, 2015 for the crime of Aggravated Assault with a Firearrn,” and was
thereafter detained for an unspecified period cftime. [Doc. No. l at ‘§‘H l, 19, 23] According to the
allegations set forth in the Complaint, although the charges Were dismissed on August 9, 2017,
“the delay from the time these alleged crimes Were supposedly committed until date” caused

Plaintiff to suffer damages in the form of “mental and psychological anguish.” Ia'. at 1[1[ 1-2. The

 

lSee Doc. No. 8', LR 7.5.

 

Complaint further alleges Defendants “Wrongfully abused the judicial process,” and that
Defendants have a “policy, practice and custom of engaging in faulty investigations, false arrests
and false imprisonment.” Id. fill 3, 15. In light of these allegations, Plaintiff seeks an award of
“compensatory damages in the amount of 8100,000.00, and attomey’s fees, along with punitive
damages, . . . and court costs. . . .” Id. at 6.
Il. Standard of Review

Motions to dismiss for failure to state a claim are appropriate When a defendant attacks the
complaint because it fails to state a legally cognizable clam. Ramming v. Unfted States, 281 F.3d
158, 161 (5"‘ Cir.2001). ln other Words, a motion to dismiss an action for failure to state a claim
“adrnits the facts alleged in the complaint, but challenges plaintiffs rights to relief based upon
those facts.” Id. at 161-62. Wben deciding a Rule lZ(b)(é) motion to dismiss, “[t]he court accepts
all Well~pleaded facts as true, viewing them in the light most favorable to the plaintiff.” In re
Ka!rz`na Canal Breaches Lz`tig., 495 F3d l9l, 205 (5th Cir. 2007) (internal quotation marks
omitted). In considering a Rule lZ(b)(G) motion to dismiss for failure to state a claim, a district
court generally “must limit itself to the contents of the pleadings, including attachments thereto.”
Collz`ns v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (Sth Cir.ZOOO). However, “the court
may permissibly refer to matters of public record.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5“‘
Cir.l994); see also Test Mast‘ers Educatz'onal Services, Irlc. v. Singh, 428 F.3d 559, 570 n.2 (5“‘
Cir.2005).
III. Analysis

Defendants contend Plaintiff’s claim for punitive damages must be dismissed, arguing: (1)
such damages are unavailable against a municipality in a § 1983 action; (2) such damages are

unavailable against an official acting in his or her official capacity in a § 1983 action; and (3) such

Page 2 of 5

damages are unavailable as to either Defendant with regard to Plaintiff’s state law claims {Doc.
No. 6-1 at 3-5].

As to Plaintiff’ s claim for punitive damages under § 1983 against the Mamou Police
Department, Defendants argue the United States Suprerne Court has unequivocally held a
municipality is immune from punitive damages under § 1983. [Doc. No. 6-1 at 3 (citing Cz`ly of
Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981))]. The Court agrees it is well settled that
punitive damages are not available against a municipality for claims brought pursuant to § 1983.
Cz`ty of Newport, Suprat Skyy v. City OfArlington, 712 Fed.Apr. 396, 401 (5th Cir. 2017) (“When
this circuit has had occasion to address the issue of punitive damages against a municipality We
have faithfully applied Cily of Newport, rejecting attempts to impose punitive damages for
constitutional and other violations where Congress has not expressed a clear intention to do so.”).
However, the Mamou Police Department is not a municipality Rather, the Mamou Police
Department appears to be “an office operated by an elected official, the chief ofpolice, Who derives
his authority from statute.” 2 Dugas v. City ofBreaux Bride Police Dept. , 757 So.Zd 741, 744 (La.

App. 3 Cir. 2000) (citing La. R.S. 33:423). As such, the Mamou Police Department Would seem

 

2 The Town ofMamou has adopted the mayor-board of alderman form of government, pursuant to La. R.S.
33:321 (the “Lawrason Act”). Code of Ordinances, Town of Marnou, Louisiana, Chapter 2.04, found at
hip_s://goo;gl/BPZUM9 (last visited November 6, 2018); see also Malter of Waffer Creed, er., 867 F.Zd
228, 238 n. 14 (5“‘ Cir. 1989) (a court may take judicial notice of a city ordinance despite it not having been
introduced into the record, as the power of a federal court to take judicial notice of legislative facts is less
constrained than its power to take notice of adjudicative facts). Under this form of government, the mayor
of Mamou is the chief executive officer of the municipality, and the legislative powers are vested in the
board of aldermen. La. R.S. 33 :362. “Although by law the chief of police has plenary power with regard to
law enforcement within the municipality and in the operation of his department, the Police Department is
dependent on §the municipality] in other respects,” including budget appropriations and control of
personnel Dzrgas, 754 So.Zd at 743-44 (citing La. R.S. 33:423', Id. at § 361) (holding the City of Breaux
Bridge Police Department is not a juridical entity separate and distinct from the City of Breaux Bridge, a
Lawrason Act municipality, and therefore lacks the capacity to be sued, as the real party in interest is the

city).

Page 3 of5

to be an entity Without the “legal capacity to be a . . . party to litigation.”3 Id. Because the Court
finds from the limited materials before it that it is unlikely the Mamou Police Department is an
entity capable of being sued, no punitive damages ~ indeed no damages of any kind ~ are available
against it. Accordingly, to the extent Defendants seek dismissal of Plaintiff’s claim for punitive
damages against the Mamou Police Department under § 1983, the motion is granted, Without
prejudice to either parties’ ability to move for reconsideration once the record is further developed
As to Former Chief Robert McGee, Defendants argue punitive damages are unavailable
against him in his official capacity under § 1983.4 [Doc. No. 6~1 at 5]. A suit against a public
official in his or her personal capacity seeks “to impose personal liability upon a government
official for actions he takes under color of state law.” Kenrucky v. Gmham, 473 U.S. 159, 165
(1985). ln contrast, a suit against a public official in his or her omcfal capacity “generally
represent[s] only another way of pleading an action against an entity of which an officer is an
agent.”5 Id. (quoting Monell v. New York City Dept. ofSocial Servz`ces, 436 U.S. 658, 690 n. 55
(1978)). As such, just as punitive damages are unavailable from a municipality, they are likewise
unavailable from an official sued in his or her official capacity. Id. at 167 n.13. Accordingly, the
Court finds punitive damages are unavailable against Former Chief Robert McGee, acting in his
official capacity, as a matter of law. See e.g. Lopez v. Billior, 2009 WL 1605297, *3 {W.D.La.).
Finally, with regard to Plaintiff’ s claims brought pursuant to state law, Louisiana law
prohibits “punitive or other ‘penalty’ damages . . . unless expressly authorized by statute.”

International Harvester Credit Corp. v. Seale, 518 So.2d l039, 1041 (La. 1988); see also

 

3 The capacity to be sued is determined by state law. Fed. R. Civ. P. 17(b).

4 Plaintiff has additionally sued McGee in his personal capacity. [Doc. No. 1] This Ruling has no effect
upon Plaintiff’ s claim against McGee in his personal capacity.

5 “As long as the government entity receives notice and an opportunity to respond, an official-capacity suit
is, in all other respects other than name, to be treated as a suit against the entity.” Gr'aham at 166.

Page 4 of 5

Chambers v. NASCO, Inc., 501 U.S. 32, 75 (1991). As Plaintiff has identified no Louisiana
statutory provision authorizing an award of punitive damages for the state law claims asserted
herein, the Court finds Plaintiff cannot recover punitive damages for those claims as a matter of
law.
IV. Conclusion

For the reasons set forth above, Defendants’ Motion to Dismiss Penalty, Punitive, or
Exemplary Damages [Doc. No. 6] is GRANTED as follows: Plaintiff’ s claim for punitive damages
asserted under 42 U.S.C. § 1983 against the Mamou Police Department is DISMISSED
WITHOUT PREJUDICE; Plaintiff’ s claim for punitive damages under § 1983 against Forrner
Chief of Police Robert McGee in his official capacity is DlSMlSSED WITH PREJUDICE; and
Plaintiff’s claim for punitive damages against all Defendants pursuant to Louisiana state law is
DISMISSED WITH PREJUDICE.

fla
TI~IUS DONE AND SIGNED in Chambers on this l ii day ofNovember, 2018.

 

by 1 ROBERT R SUMMERHAYS l
UNITED STATES DISTRICT JUDGE

\\M/l

Page 5 of 5

